Citation Nr: 1705205	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1977 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas made in May 2008 and February 2009.
 
This matter was previously before the Board in June 2012, July 2014, and March 2016, but it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to TDIU.  The Veteran meets the schedular rating criteria for TDIU, because the Veteran has been assigned a combined disability rating of 70 percent for abdominal neuralgia (30 percent) and depression (50 percent); and she has been assigned a single disability rating equal to or greater than 50 percent.  The Veteran has been unemployed since approximately 2006, and she has been granted SSA disability benefits in part due to abdominal neuralgia and depression.  The SSA's determination is not adequate to grant TDIU, because SSA uses different legal standards and quanta of evidence; and SSA takes into consideration evidence that VA cannot such as age and nonservice-connected disabilities.  Nevertheless, it is sufficient to trigger VA's duty to assist.  Previous VA examinations are inadequate to evaluate whether the Veteran is entitled to TDIU, because they do not sufficiently explain the combined impact of the Veteran's disability ratings in light of her training and experience.  Therefore, this matter must be remanded in order to provide the Veteran with an industrial and occupational survey by a social worker or other qualified professional.


Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an occupational and industrial survey to be performed by a social worker or another appropriately qualified examiner.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



